      Case 18-03373-RLM-13                    Doc 33        Filed 03/05/19          EOD 03/06/19 09:18:23               Pg 1 of 1


                                         UNITED STATES BANKRUPTCY COURT
                                          FOR THE DISTRICT OF Southern Indiana

                                                      Minute Entry/Order
Hearing Information:
                        Debtor:   JULIE ANN FLICK-PALMER
                  Case Number:    18-03373-RLM-13                     Chapter: 13

          Date / Time / Room:     TUESDAY, MARCH 05, 2019 10:10 AM IP 329

         Bankruptcy Judge:        ROBYN L. MOBERLY
              Courtroom Clerk:
                Reporter / ECR:   N/A                                                                                             0.00


Matter:
              Hearing Re: Motion for Relief from Stay filed by Molly Slutsky Simons on behalf of Creditor AmeriCredit Financial
              Services, Inc. with an Objection filed by Debtor [26] [28]
              R / M #: 0 / 0
              VACATED: Per email from counsel, agreed entry to be filed.


Appearances:

        NONE


Proceedings:                                                                                                               1.00

        VACATED: Per email from counsel, agreed entry to be filed.



IF COUNSEL HAS BEEN DIRECTED BY THE COURT TO SUBMIT AN ORDER BASED ON THE COURT'S RULING
OR THE PARTIES' AGREEMENT, THEN NO FURTHER NOTICE OR REMINDER WILL BE ISSUED. THE COURT
WILL NOT KEEP A CASE OPEN SOLELY BECAUSE THE ORDER WAS NOT SUBMITTED WITHIN THE TIME
PERIOD DIRECTED BY THE COURT. IN SUCH INSTANCE, A REOPENING FEE WILL APPLY.




Page 1 of 1                                                                                                           3/6/2019       9:15:06AM
